Citation Nr: 1543238	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  11-28 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss and if so, whether service connection is warranted.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to May 1963.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge of the Board via a video conference (video conference hearing) in July 2015.  A transcript of that hearing has been associated with the claims file.  

This claim was wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  


FINDINGS OF FACT

1.  In March 2007, the RO denied service connection for bilateral hearing loss.

2.  The evidence added to the record since the March 2007 RO decision was not previously submitted to agency decisionmakers, is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss.  

3.  Resolving all doubt in favor of the Veteran, his bilateral hearing loss was caused by in-service noise exposure.  



CONCLUSIONS OF LAW

1.  The March 2007 RO decision that denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2014).

2.  New and material evidence has been presented to reopen the claim of service connection for bilateral hearing loss.  38 U.S.C.A. § 1110, 1131, 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for the establishment of service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159 (2015).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  

Analysis

1.  New and Material Evidence 

Because the RO previously denied the Veteran's claim seeking entitlement to service connection for bilateral hearing loss in a March 2007 rating decision, and the Veteran did not initiate an appeal, the doctrine of finality as enunciated in 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014) applies, and thus that decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

Generally, a claim, which has been denied in a Board decision or an unappealed RO decision, may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

VA must review all of the evidence received since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the limited purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).

The March 2007 rating decision denied the claim for service connection for bilateral hearing loss because the evidence or record did not reflect a current hearing loss disability for VA compensation purposes under 38 C.F.R. § 3.385 and because the private audiologist's opinion did not review and consider the audiology testing in the service treatment records (STRs).  

The Board finds that the newly received evidence after the March 2007 rating decision is material.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  This evidence consists of testimony by the Veteran and his spouse indicating a continuity of symptoms since service, private audiology reports and an October 2010 VA examination, which demonstrate the Veteran has a current hearing loss disability under 38 C.F.R. § 3.385, and private audiologist and private physician opinions, which related the Veteran's current hearing loss disability to his active service.  This evidence is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 3.303 (2015).  Therefore, this claim is reopened.  

2.  Service Connection 

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board has determined, based upon the probative evidence of record, that the Veteran has a current diagnosis of bilateral hearing loss which was incurred during his active service.  Therefore, service connection is warranted for bilateral hearing loss.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection will also be presumed for certain chronic diseases, including sensorineural hearing loss, if manifested to a compensable degree within one year after discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R §§ 3.307, 3.309.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. § 1113.  As sensorineural hearing loss is a chronic disease or condition recognized under 38 C.F.R. § 3.309(a), the principle of a continuity of symptomatology discussed in 38 C.F.R. § 3.303(b) applies to the current claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran alleges that his current hearing loss is due to exposure to loud noise in the military, including his experience with the firing range, tanks and howitzers.  His service separation form (DD-214) indicates that his military occupational specialty (MOS) was that of a track vehicle mechanic and he received expert rifle and sharpshooter badges.  Thus the record supports his claims of in-service noise exposure.  38 U.S.C.A. § 1154.  

The Veteran also has a current diagnosis of bilateral hearing loss which qualifies as hearing loss disability for VA compensation purposes as demonstrated by August 2010, March 2011 and July 2015 private audiological evaluations and the October 2010 VA examination.  See 38 C.F.R. § 3.385.  

Both the VA examiner in the August 2010 VA examination and the VA examiner in the January 2015 VA addendum opinion found that the Veteran's current bilateral hearing loss was not related to his military noise exposure, finding that the private audiologist opinions were based on the Veteran's reported history and did not consider the STRs, which demonstrated the Veteran's hearing was normal at separation.  However, the Board finds that both the VA examiners based their opinions on incorrect information.  Service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO/ANSI) units.  Thus, the results of the audiometric testing at the February 1963 separation examination, converted from ASA to ISO/ANSI units, are as follows: 




HERTZ









500
1000
2000
3000
4000
RIGHT
35
30
25
-
20
LEFT
30
25
15
-
15

The United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley, indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  See id. at 155.  

In this case, when converted from ASA to ISO/ANSI units, the February 1963 audiometric test results in the separation examination indicate some degree of hearing loss, which was not considered by the VA examiner in the August 2010 VA examination or the VA examiner in the January 2015 VA addendum opinion.  Moreover, neither of the VA examiners considered the Veteran's lay statements of a continuity of symptoms since his active service.  Therefore these opinions are inadequate and are afforded no probative value.  

Additionally, the record reflects that audiometric testing and opinions which found the Veteran's current hearing loss disability is at least as likely as not related to his military noise exposure were provided by three separate private audiologists in September 2006, August 2010, April 2011 and July 2015.  In addition a private physician in August 2015 also concurred with the audiologist's findings in July 2015, finding it highly possible that much of the hearing loss could be related to the Veteran's military service.  

The Veteran's lay statements that his hearing problems have continued since service are competent, credible and ultimately probative.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); see Baldwin v. West, 13 Vet. App. 1 (1999).  

The Board finds that the Veteran's lay statements, the private audiologists' opinions, and the private physician's opinion, taken together, place the evidence in relative equipoise.  Therefore, in considering the Veteran's military noise exposure, the STRs indicating some degree of hearing loss at separation, the medical evidence of a current bilateral hearing loss disability and the medical and credible lay evidence reflecting a relationship between the current hearing loss and the Veteran's military noise exposure, the Board resolves all doubt in favor of the Veteran, and finds the probative evidence of record demonstrates he has a current diagnosis of bilateral hearing loss that had its onset during active service.  Thus, service connection for bilateral hearing loss is warranted.  38 C.F.R. §§ 3.102, 3.303 (2015).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence having been received, the claim of service connection for bilateral hearing loss is reopened.

Service connection for bilateral hearing loss is granted.  



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


